CORRECTED EXAMINER'S AMENDMENT

The purpose of this Corrected Examiner’s Amendment is to consider both the IDS filed on 6/8/2022 and the replacement drawing filed on 5/23/2022.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Greg Turocy on 4/19/2022.

The application has been amended as follows: 
Cancelled claims 1-4 and 12.
Claim 5, last line, after “wall portions”, inserted ---, and wherein the plurality of first longitudinal wall portions include a thick longitudinal wall portion arranged in a central portion of the box body in a plan view, and a thin longitudinal wall portion arranged adjacent to the thick longitudinal wall portion---.
Changed the dependency of claim 13 from claim 12 to claim 5.

Drawings
The amendments made to Figure 10 as filed on 5/23/2022 have been reviewed and accepted by the Examiner. 

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:  the closest prior art of record of Shimoike et al. (US 2018/0226704 A1) teaches a power storage module pack (Figure 5 & 6 & 8 & 9 & 10) comprising: a plurality of power storage modules (7); and a box body (3) that accommodates the plurality of power storage modules (7), wherein the power storage module (7) includes a frame body (Figure 5, 4), a plurality of power storage cells (8) accommodated in the frame body (4), a bridging portion (63) that is provided inside the frame body (4) and connects an upper portion and a lower portion of the frame body (4) to each other (as illustrated), and two flange portions (39) that are provided outside the frame body (4) and project in directions opposite to each other, wherein the two flange portions are located above a central portion of the frame body in a height direction (as illustrated), wherein the box body (3) includes a bottom wall portion (33), and a plurality of first longitudinal wall portions (35, 36, 37) that extend from the bottom wall portion (33) and are provided side by side at intervals, and wherein the two flange portions (39) of the frame body (4) are each fixed to upper end portions of two adjacent first longitudinal wall portions (35 & 36) (Figure 5), but fails to teach wherein the plurality of first longitudinal wall portions (35 & 36) include a thick longitudinal wall portion arranged in a central portion of the box body (4) in a plan view, and a thin longitudinal wall portion arranged adjacent to the thick longitudinal wall portion.  This combination is neither present nor made obvious in the closest prior art of record including the following prior art: Kim (US 20160056428 A1), Kohda (US 20160308180 A1), CN 111029502 A, CN 111081923 A, and JP 2020064795 A.
Relevant art has been cited in the attached PTO-892 form.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KAITY V CHANDLER whose telephone number is (571)272-8520. The examiner can normally be reached M-F 9:00AM-6:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, BASIA RIDLEY can be reached on 571-272-1453. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/KAITY V CHANDLER/						6/14/2022Primary Examiner, Art Unit 1725